                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

 CARL LEE LEDFORD,

                Plaintiff,

                      v.                             CAUSE NO.: 1:17-CV-438-HAB

 CITY OF FORT WAYNE INDIANA, R.
 NYSTUEN, and A SHEFFERLY,

                Defendants.

                                 OPINION AND ORDER

        Plaintiff, Carl Lee Ledford, proceeding pro se, sued Defendants City of Fort

Wayne, A. Shefferly, and R. Nystuen, alleging that they violated his rights during a traffic

stop that led to his arrest. The following claims are pending: Fourth Amendment claims

against Officer Shefferly for false arrest related to the traffic stop, for false arrest related

to his arrest, and for use of excessive force during the search incident to arrest; bystander

liability claim against Officer Nystuen; and, a corresponding Monell claim against the

City.

        This matter is before the Court on Defendants’ Motion for Summary Judgment

[ECF No. 138]. Defendants designate as evidence the Affidavit of Officer Anthony

Shefferly, the squad car video from the August 1, 2016, traffic stop, and the Affidavit of

Officer Ryan Nystuen. These exhibits, they argue, show that Defendants are entitled to

judgment as a matter of law for the following reasons: (1) the August 1, 2016, traffic stop

was supported by probable cause; (2) Plaintiff’s arrest was supported by probable cause;
(3) Officer Shefferly conducted an appropriate search incident to arrest; (4) there is no

basis for bystander liability; and (5) there is no basis for municipal liability.

        In connection with their Motion, Defendants filed a Notice of Summary-Judgment

Motion [ECF No. 140], in compliance with Northern District of Indiana Local Rule 56-1(f).

Plaintiff did not file a response. However, he did file his own “Motion for Entry of

Default; for Summary Disposition and/or Request for Trial by Jury” [ECF No. 143].

Plaintiff’s submission did not meet the requirements for an adequate response to a

summary judgment motion or a motion in support of summary judgment. However,

because it was not clear whether Plaintiff received the Rule 56-1(f) Notice before

submitting his filing, the Court denied Plaintiff’s motion and granted him until May 20,

2019, to file a response to the Defendants’ Motion for Summary Judgment. Plaintiff has

not filed a response.1

        For the reasons stated in this Opinion and Order, the Court GRANTS Defendants’

Motion for Summary Judgment.

                                     FACTUAL BACKGROUND

        On August 1, 2016, Officer Anthony Shefferly conducted a traffic stop of Plaintiff

and subsequently placed Plaintiff under arrest. He conducted a search of the Plaintiff

incident to that arrest.




1
 The Court’s Order, which was mailed to the address provided by Plaintiff in December 2018, was returned as not
deliverable and unable to forward. Plaintiff previously notified the Court when he changed his address. (See
12/12/18 Notice of Change of Address, ECF No. 130.) Plaintiff has not notified the Court of any changes since
December 2018.
                                                       2
       On August 1, 2016, shortly before 2:00 p.m., Officer Shefferly was in his fully

marked squad car on Anthony Boulevard in Fort Wayne, Indiana. Officer Shefferly—

who has received specific training on observing whether drivers and other occupants of

vehicles are wearing seatbelts—observed Plaintiff driving and not wearing a seatbelt.

Plaintiff looked at Officer Shefferly and then fastened his seatbelt. Officer Shefferly

activated his lights and siren to initiate a traffic stop. Plaintiff pulled onto a side street

and stopped.

       Officer Shefferly approached the driver’s side of the vehicle and began speaking

with Plaintiff. Plaintiff was argumentative, accused Officer Shefferly of harassment, and

complained about frequently being the subject of traffic stops. Officer Shefferly informed

Plaintiff that he pulled him over for not wearing a seatbelt.

       Shortly after the stop was initiated, Officer Nystuen arrived on the scene to stand

by as back up. He primarily stood by and observed while Officer Shefferly conducted the

traffic stop.

       Officer Shefferly obtained Plaintiff’s identification and returned to his squad car to

run a BMV records check. The check revealed that Plaintiff’s driving status was “Driving

While Suspended Prior,” meaning that Plaintiff had a suspended license and had

previously been convicted of driving with a suspended license. Officer Shefferly returned

to the vehicle, asked Plaintiff to exit, arrested the Plaintiff, and placed him in handcuffs.

       After placing Plaintiff under arrest, Officer Shefferly performed a search of the

Plaintiff’s person. Plaintiff was not cooperative, which made it difficult for Officer

Shefferly to determine whether Plaintiff had any weapons or contraband on his person.
                                           3
One area that was made particularly difficult to search because of Plaintiff’s movements

was near the groin area, where officers are trained to check for weapons and contraband.

Officer Shefferly was able to confirm that Plaintiff did not have any weapons. The only

item recovered during the search was money from Plaintiff’s front pocket.

       After Plaintiff was searched, Officer Shefferly’s placed him in the squad car.

Plaintiff insisted that his license was not suspended, but he did not have any documents

showing the status. Officer Shefferly asked dispatch to confirm Plaintiff’s driving status.

Dispatch confirmed that Plaintiff was listed as Driving While Suspended Prior. Officer

Shefferly transported Plaintiff to the Allen County Jail.

       Plaintiff was subsequently charged with Driving with a Suspended License and

failure to use a safety restraint.

                          SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). Summary judgment is the moment in litigation where the non-

moving party is required to marshal and present the court with evidence on which a

reasonable jury could rely to find in his favor. Goodman v. Nat’l Sec. Agency, Inc., 621 F.3d

651, 654 (7th Cir. 2010). “A district court should deny a motion for summary judgment

only when the non-moving party presents admissible evidence that creates a genuine

issue of material fact.” Luster v. Ill. Dep’t of Corrs., 652 F.3d 726, 731 (7th Cir. 2011) (first

citing United States v. 5443 Suffield Terrace, 607 F.3d 504, 510 (7th Cir. 2010); then citing

Swearnigen–El v. Cook Cty. Sheriff’s Dep’t, 602 F.3d 852, 859 (7th Cir. 2010)).
                                              4
       When a party “fails to properly address another party’s assertion of fact as

required by Rule 56(c), the court may . . . consider the fact undisputed for purposes of the

motion.” Fed. R. Civ. P. 56(e)(2). The court may also “grant summary judgment if the

motion and supporting materials—including the facts considered undisputed—show

that the movant is entitled to it.” Fed. R. Civ. P. 56(e)(3). This applies even to pro se

litigants, who are not excused from complying with the Federal Rules of Civil Procedure.

See Pearle Vision, Inc. v. Romm, 541 F.3d 751, 758 (7th Cir. 2008) (stating that although

“courts are required to give liberal construction to pro se pleadings[,] . . . it is also well

established that pro se litigants are not excused from compliance with procedural rules”);

Cady v. Sheahan, 467 F.3d 1057, 1061 (7th Cir. 2006) (stating that “the Supreme Court has

made clear that even pro se litigants must follow rules of civil procedure”).

                                       DISCUSSION

A.     Probable Cause and Search Incident to Arrest

       Plaintiff cannot prevail on his claim that the August 1, 2016, traffic stop was a

violation of his Fourth Amendment rights unless the stop was unreasonable. United States

v. Miranda-Sotolongo, 827 F.3d 663, 666 (7th Cir. 2016). The Supreme Court has held that

the decision to stop an automobile is reasonable when the police have probable cause to

believe that a traffic violation has occurred. Whren v. United States, 517 U.S. 806, 810 (1996);

see also United States v. Smith, 668 F.3d 427, 430 (7th Cir. 2012) (“A traffic stop does not

violate the Fourth Amendment when the police officer has probable cause to believe that

a driver has committed [a traffic violation].”). Probable cause exists when “the

circumstances confronting a police officer support the reasonable belief that a driver has
                                            5
committed even a minor traffic offense.” United States v. Cashman, 216 F.3d 582, 586 (7th

Cir. 2000). “A stop and search can be reasonable even if the defendant did not actually

commit an offense as long as the officer reasonably believed an offense occurred.” United

States v. McDonald, 453 F.3d 958, 960 (7th Cir. 2006).

       In Indiana, “[e]ach occupant of a motor vehicle equipped with a safety belt . . .

shall have a safety belt properly fastened about the occupant’s body at all times when the

vehicle is in forward motion.” Ind. Code § 9-19-10-2. Based on his observation, Officers

Shefferly believed that Plaintiff was not wearing a seatbelt as required by Indiana Code.

These circumstances supplied the necessary probable cause for the stop.

       Additionally, Plaintiff cannot prevail on his false arrest claim if there was probable

cause to arrest him for driving with a suspended license:

       “It is well settled that the actual existence of probable cause to arrest
       precludes a § 1983 suit for false arrest.” Juriss v. McGowan, 957 F.2d 345, 349
       n.1 (7th Cir. 1992) (citing Schertz v. Waupaca County, 875 F.2d 578, 582 (7th
       Cir. 1989)); see also Fernandez v. Perez, 937 F.2d 368, 370 (7th Cir. 1991)
       (stating that probable cause to arrest “serves as an absolute bar to the
       plaintiff’s claim for false arrest/imprisonment”). Simply stated, “a person
       arrested with probable cause cannot cry false arrest . . . . [a]nd without a
       predicate constitutional violation, one cannot make out a prima facie case
       under § 1983.” Juriss, 957 F.2d at 349 n.1 (internal citations omitted).
       Consequently, if there was probable cause to arrest [the plaintiff], it serves
       as a bar to his § 1983 false arrest claim.

Morfin v. City of East Chi., 349 F.3d 989, 997 (7th Cir. 2003). “If an officer has probable

cause to believe that an individual has committed even a very minor criminal offense in

his presence, he may, without violating the Fourth Amendment, arrest the offender.”

Atwater v. City of Lago Vista, 532 U.S. 318, 354 (2001) (holding that defendant officer did


                                             6
not violate Fourth Amendment when he had probable cause to arrest plaintiff for failing

to wear a seat belt).

       The designated evidence shows that Officer Shefferly relied upon information

provided in BMV records to determine that Plaintiff’s license was suspended, and that

he had previously been convicted of driving with a suspended license. In Indiana, it is a

Class A misdemeanor to operate a motor vehicle with a suspended license. Ind. Code §

9-24-19-2. When Plaintiff protested that his license was not suspended, Officer Shefferly

confirmed the BMV information with dispatch. “Police officers are entitled to rely on the

reasonable information relayed to them from a police dispatcher.” United States v. Mounts,

248 F.3d 712, 715 (7th Cir. 2001). Officer Shefferly was not required to believe the

Plaintiff’s assertion, particularly as he provided no proof to contradict the information

from the BMV records and dispatch. See Kelley v. Myler, 149 F.3d 641, 646 (7th Cir. 1998)

(confirming that where officer has established cause on every element of an offense, he

need not continue investigating to test a claim of innocence).

       Plaintiff’s lawsuit also challenges the search incident to arrest. But a search

incident to arrest is “automatically valid” under the Fourth Amendment. United States v.

Jackson, 377 F.3d 715, 716 (7th Cir. 2004) (noting that no “person-specific suspicion” is

necessary). Where an individual has been arrested on probable cause, it is reasonable for

police to search the body, clothing, and immediate possessions of arrestees with or

without cause to believe, or reason to suspect, the arrestee is armed or carrying

contraband. Id. To the extent Plaintiff claims more force was used than necessary to

effectuate his arrest, the Fourth Amendment’s reasonableness standards govern. Graham
                                          7
v. Connor, 490 U.S. 386, 395 (1989). An officer who has the right to arrest an individual

also has the right to use some degree of physical force or threat of force to effectuate the

arrest. Graham, 490 U.S. at 396.

       According to Defendants’ designated evidence, Officer Shefferly conducted a

search of Plaintiff, which was rendered difficult by Plaintiff’s movement, but did not

require any force. Additionally, it extended only to his body, which is within the scope

of a search incident to arrest. See United States v. Hill, 818 F.3d 289, 295 (7th Cir. 2016) (“A

search incident to arrest is valid if it does not extend beyond ‘the arrestee’s person and

the area within his immediate control.’”) (quoting Arizona v. Gant, 556 U.S. 332, 339

(2009)).

       Defendants have identified those portions of the record that they believe

demonstrate the absence of a genuine issue of material fact. See Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Accordingly, Plaintiff was required to marshal and present the

court with the evidence on which a reasonable jury could rely to find in his favor. See AA

Sales & Assocs., Inc. v. Coni-Seal, Inc., 550 F.3d 605, 613 (7th Cir. 2008). “When a plaintiff

fails to produce evidence, the defendant is entitled to judgment; a defendant moving for

summary judgment need not produce evidence of its own.” Marion v. Radtke, 641 F.3d

874, 876–77 (7th Cir. 2011) (citing Celotex, 477 U.S. 317).

       In short, Plaintiff’s claims fail because he puts forth no evidence that would enable

a reasonable jury to find that the Defendant officers lacked probable cause to stop his

vehicle, arrest him, and conduct a search incident to arrest. Because Plaintiff has not

presented the Court with evidence on which a reasonable jury could rely to find in his
                                        8
favor, see Goodman, 621 F.3d at 654, the Defendant officers are entitled to judgment as a

matter of law on the claims that they violated his Fourth Amendment rights in connection

with the August 1, 2016, traffic stop, arrest, and search of his person.

B.     Municipal Liability

       Plaintiff has named the City of Fort Wayne as a Defendant. The claims against the

City fail as a matter of law because a municipality’s liability for a constitutional injury

“requires a finding that the individual officers are liable on the underlying substantive

claim.” Tesch v. Cty. of Green Lake, 157 F.3d 465, 477 (7th Cir. 1998) (first citing City of L.A.

v. Heller, 475 U.S. 796, 799 (1986); then citing Estate of Phillips v. City of Milwaukee, 123 F.3d

586, 597 (7th Cir. 1997); and then citing Thompson v. Boggs, 33 F.3d 847, 859 (7th Cir. 1994));

see also Treece v. Hochstetler, 213 F.3d 360, 364 (7th Cir. 2000) (quoting Tesch).

       Because the individual officers did not commit any constitutional violations,

summary judgment in favor of the municipal Defendant is appropriate.

                                       CONCLUSION

       For the reasons stated above, the Court GRANTS Defendants’ Motion for

Summary Judgment [ECF No. 138]. The Clerk will enter judgment in favor of Defendants

City of Fort Wayne, Indiana, R. Nystuen, and A. Shefferly and against Plaintiff.

       SO ORDERED on May 24, 2019.

                                              s/ Holly A. Brady
                                             JUDGE HOLLY A. BRADY
                                             UNITED STATES DISTRICT COURT




                                                9
